Citation Nr: 0901727	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-23 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
migraines, and if so, whether the claim should be granted.

2.  Entitlement to service connection for a disability 
manifested by nervousness, fatigue, loss of memory, 
concentration difficulties, and psychosis.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to July 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which, in pertinent part, 
found that new and material evidence had not been submitted 
to reopen the claim for entitlement to service connection for 
migraines and denied entitlement to service connection for a 
disability manifested by nervousness, fatigue, loss of 
memory, concentration difficulties, and psychosis.

The reopened issue of entitlement to service connection for 
migraines is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for migraines was denied in an unappealed June 1997 rating 
decision.

2.  The evidence received since the June 1997 final rating 
decision is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran does not have a disability manifested by 
nervousness, fatigue, loss of memory, concentration 
difficulties, or psychosis that is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for migraines.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  A chronic disability manifested by nervousness, fatigue, 
loss of memory, concentration difficulties, and psychosis was 
neither incurred in nor aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's decision to reopen 
the claim seeking service connection for migraines, further 
assistance is unnecessary to aid the veteran reopening her 
claim.  

In a letter issued in November 2006, the RO notified the 
veteran of the evidence needed to substantiate her claim for 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing her that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated her status as a veteran.  She 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the November 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including records of VA examination and treatment, in-service 
and post service treatment provided by the service 
department, and private medical records.  VA has made several 
attempts to obtain records from Doctor's Care, but has 
received no response.  The veteran was advised of this fact 
and invited to contact that facility.  To date no records or 
response has been received.

The veteran has also reported that she was provided 
assistance at work after a suicide attempt in 1996.  As noted 
above she was advised that VA would assist her in obtaining 
employment records, but she has not provided information to 
VA in order to obtain such information.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has not been afforded a VA examination or medical 
opinion in response to her claim.  Her statements could be 
read as reporting the onset of some (but not all) of her 
claimed symptoms in service and continuing since.  A 
veteran's report of such a history can trigger VA's duty to 
get an examination.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); McLendon.  As discussed below, the Board 
finds that these recent reports are not credible and hence, 
an examination is not warranted.  Buchanan.

The appeal is thus ready to be considered on the merits.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The veteran was denied entitlement to service connection for 
migraines in a June 1997 unappealed rating decision.  The RO 
determined that the evidence of record, including the 
veteran's service treatment records, did not establish that 
the veteran's chronic migraines were etiologically related to 
active duty service.  

The evidence received since the June 1997 rating decision 
includes statements from the veteran contending that her 
chronic migraines are the result of anti-malaria medication 
provided to her during active duty service.  She has also 
submitted reference materials establishing that the anti-
malaria medication, Larium, has resulted in side-effects such 
as headaches in other veterans.  The veteran's service 
treatment records verify that she was provided anti-malaria 
medication while in active duty service.  This evidence of a 
link between anti-malaria medication and her diagnosed 
migraines is clearly new and material and a reopening of the 
claim is in order. 

Service Connection Claim

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The evidence in favor of the veteran's claim consists of her 
relatively recent reports that she had anxiety, depression 
and "almost psychotic mood swings."  She has also reported 
current problems with loss of memory and concentration.  Her 
reports can be read as reporting the onset of symptoms in 
service and their continuation since.  

Her reports must, however, be weighed against the 
contemporaneous record.  Service treatment records show no 
findings or complaints referable to the claimed disability.  
The veteran has attempted to explain this silence, by saying 
that she did not seek treatment because she was afraid of 
getting a dishonorable discharge.  It is unclear why the 
veteran believed that her claimed symptoms would lead to an 
other than honorable discharge.  In any event the veteran has 
had numerous opportunities to report her symptoms to care 
providers since service, but has not done so.  She has not 
explained this fact.

The record contains the report of a VA general medical 
examination conducted in April 1996, treatment records 
created by the service department in March and May 1997, and 
private and VA treatment records dated from 2006 to 2008.  In 
addition, the record includes the veteran's initial claim for 
service connection in December 1995.  In none of these 
records did the veteran report any of the symptoms for which 
she is now seeking service connection.  Given the silence of 
the contemporaneous record, the Board finds the veteran's 
recent reports of current symptoms beginning in service to 
lack credibility.

The weight of the evidence is thus, against the claim.  
Reasonable doubt does not arise, and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for migraines 
is granted.

Entitlement to service connection for a disability manifested 
by nervousness, fatigue, loss of memory, concentration 
difficulties, and psychosis is denied.


REMAND

As noted above, the veteran contends that her current chronic 
migraines are the result of anti-malaria medication she was 
provided during active duty service.  Service treatment 
records confirm that the veteran received anti-malaria 
medication during her service in Somalia, and in support of 
her claim the veteran has provided copies of internet 
reference materials showing a link between anti-malaria drugs 
and chronic headaches.  As the record contains evidence that 
the veteran's disability may be associated with active duty 
service, a VA examination and medical opinion are necessary 
to determine the nature and etiology of the veteran's 
migraines.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Arrange for the veteran to be 
examined by a physician with appropriate 
expertise to determine the nature and 
etiology of any current migraine 
disorder.  The claims folder must be made 
available to, and be reviewed by, the 
examiner.  

The examiner should examine the veteran, 
and after reviewing the claims folder, 
proffer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that the veteran's 
migraines are etiologically related to 
any incident of service during active 
duty, including her prescribed anti-
malaria medication.  The rationale for 
any opinions should also be provided.

2.  If the benefits sought on appeal are 
not fully granted issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


